Name: Council Regulation (EC) NoÃ 1555/2005 of 20 September 2005 abolishing tariff quota for imports of soluble coffee covered by CN code 21011111
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff;  trade
 Date Published: nan

 24.9.2005 EN Official Journal of the European Union L 249/1 COUNCIL REGULATION (EC) No 1555/2005 of 20 September 2005 abolishing tariff quota for imports of soluble coffee covered by CN code 2101 11 11 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The diversity of soluble coffee available on the Community market has improved appreciably since 2002. (2) Since the objective pursued by Council Regulation (EC) No 2165/2001 of 5 November 2001 opening and providing for the administration of a tariff quota for imports of soluble coffee covered by CN code 2101 11 11 (1) has now been achieved, the conditions for maintaining a zero-duty quota for soluble coffee beyond 1 January 2006 no longer apply. (3) In view of the Community markets current needs, the tariff quota for imports of soluble coffee of CN code 2101 11 11 should be closed from 1 January 2006. Regulation (EC) No 2165/2001 should be repealed with effect from the same date, HAS ADOPTED THIS REGULATION: Article 1 The zero-duty tariff quota established by Regulation (EC) No 2165/2001 for imports of soluble coffee covered by CN code 2101 11 11 shall be closed from 1 January 2006. From 1 January 2006 imports of soluble coffee covered by CN code 2101 11 11 originating in any country shall no longer be eligible for a zero-duty tariff quota. Article 2 Regulation (EC) No 2165/2001 shall be repealed with effect from 1 January 2006. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2005. For the Council The President M. BECKETT (1) OJ L 292, 9.11.2001, p. 1.